

Exhibit 10.22



 logo [lgog1-90055.jpg]
 logo [logo2-90055.jpg]


 
November 13, 2007




Roger Tully
41 Cortright Rd
Whippany, NJ  07581


Dear Roger:


As you are aware, the Board of Directors of Greater Community Bank (“GCB” or the
“Company”) is currently pursuing a merger with Oritani Financial Corp.
(“OFC”).  The Board acknowledges there are varying degrees of risk and hard work
for those involved.


Your ability to stay focused and on task will be critical to accomplish our
goals regardless of the path.  As a senior member of the management team, you
will be depended upon to provide stability and direction to the organization
during this period.


In acknowledgement of your future contribution, you are one of a small group of
individuals being offered an Executive Retention Payment.  You are eligible for
up to a total retention payment of $25,000, which will be paid on the following
dates, provided that you are working for GCB, OFC and/or any subsidiaries on
this date and you have satisfactorily performed your duties as determined by the
Company in its sole discretion or have been terminated without cause:


 
(1)
You will be paid one quarter of your retention ($6,250) upon the completion of
the merger.



 
(2)
You will be paid one quarter of your retention ($6,250) three months following
the date the merger is completed.



 
(3)
You will be paid one quarter of your retention ($6,250) six months following the
date the merger is completed.



 
(4)
You will be paid the balance of your retention ($6,250) nine months following
the date the


99

--------------------------------------------------------------------------------



merger is completed.


In the event you are terminated without cause prior to the date a payment is
due, any remaining payments will be made within ten days of your separation
date.  To be eligible to receive the payments, you agree to cooperate promptly
with all merger-related and/or business activities, including without limitation
the following:


 
·
Gather all requested information and documentation.

 
·
Assist, prepare, present management presentations and completely respond to any
questions and answers.

 
·
Assist, prepare, review and complete the disclosure schedules and other
documents associated with the merger.

 
·
Respond to any questions from GCB, OFC, their counsel and representatives.

 
·
Maintain the confidentiality of information.



Failure to cooperate in these activities may be deemed “cause” for termination
under this agreement as determined by the GCB’s Board of Directors (or its
successor).  If you voluntarily resign or are terminated for “cause” as defined
by this agreement, you will not be eligible for any further payment under this
agreement, but will be permitted to retain any payments previously received.


The parties agree that “cause” shall include any of the following actions on
your part: (a) personal dishonesty, willful misconduct, breach of fiduciary duty
involving personal profit, willful violation of any law, rule, or regulation
(other than traffic violations or similar offenses), or habitual use of alcohol
or drugs which, in the good faith determination of GCB’s Board of Directors (or
its successor), materially impairs your ability to carry out your duties as an
employee; (b) use of the Company’s proprietary information or customer lists for
personal benefit or in a way adverse to the interests of the Company, except in
connection with the performance of your duties as an employee of the Company;
(c) the willful and continued failure to substantially perform your duties with
the Company (other than as a result of physical or mental illness); or (d)
failure to cooperate as described herein.


This letter agreement does not constitute a contract of employment or impose on
GCB any obligation to retain you, to change the status of your employment, or to
change GCB’s policies regarding termination of employment.


The invalidity or enforceability of any provision of this letter agreement shall
not affect the validity or enforceability of any other provision of this letter
agreement, which shall remain in full force and effect, and any prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any such jurisdiction.


This letter agreement shall supplement any other benefits to employee, to the
extent not addressed herein.  You will receive all payments due less any
required withholdings.


By signing below, you agree that you will not disclose the contents of this
agreement to any person or entity (other than your attorney, accountant,
advisor, and adult immediate family members, each of whom shall first agree to
be bound by this confidentiality provision).  Nothing in this paragraph,
however, shall be construed to limit, impede or impair your right to communicate
with government agencies regarding matters that are within the jurisdictions of
such agencies or to testify in any legal proceedings.  You understand that if
you violate the terms of this paragraph, GCB will be relieved of its obligations
to provide the payments set forth in this agreement and that you will be
required to reimburse GCB for any

100

--------------------------------------------------------------------------------



payments you have received.


The validity, interpretation, construction and performance of this letter
agreement shall in all respects be governed by the law of New Jersey.


Sincerely,




For and on behalf of Greater Community Bank,




By:
 /s/ Anthony M. Bruno, Jr.
 
Anthony M. Bruno, Jr.
 
Chief Executive Officer
   



For and on behalf of Oritani Financial Corp.,


By:
/s/ Kevin J. Lynch
 
Kevin J. Lynch
 
Chief Executive Officer
   



For and on behalf of Oritani Financial Corp.,


By:
/s/ Kevin J. Lynch
 
Kevin J. Lynch
 
Chief Executive Officer
   



Accepted and agreed to this
13 day of November, 2007


By:
/s/ Roger Tully

 
 
101
 




 